Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	This is in response to communication filed on 8/23/21 in claims 1-21 are pending.

Response to Arguments
2.	Applicant's arguments filed 8/23/21 have been fully considered but they are not persuasive.  Applicant’s argues that Earl fails to teach receiving, from the second device, an indication that available data is available for the first device; sending, via a reliable protocol, a request for the available data and receiving, by the first device and via the reliable protocol, the available data.  However, as cited in the rejection, Decasper et al clearly teaches ); receiving, from the second device, an indication that available data is available for the first device (See col. 8, lines 60-67, receive from the master controller a list of new objects that are available); sending, via a reliable protocol, a request for the available data (See col. 8, lines 35-40, Clients then send a message to the content server 402 from which the content is to be downloaded.  Content servers  then respond to these download requests  by returning the content data  to clients); and receiving, by the first device and via the reliable protocol, the available data (See col. 9, lines 1-5, client or client appliances can then select a suitable location to directly download content from).  The prior art of Earl is introduced to teach that Decasper fails to explicitly teach wherein updates are sent/received through a connectionless protocol such as UDP and downloads are sent/received through a connection-oriented protocol such as TCP.  One with ordinary skill in the art would have easily conclude that the combination of Decasper and Earl clearly teaches the claimed invention since UDP packets are unreliable/non sequential and .

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “server premises”, does not reasonably provide enablement for “data premises”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make use of the term “data premises” the invention commensurate in scope with these claims. The specification fails to explicitly describe the term “available data comprises data premises”.  


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 7035907 in view of U.S. Publication No. 2003/0233594 to Earl.

a. 	As per claim 1, Decasper et al a method comprising: sending, by a first device to a second device, a request to determine availability of data associated with the first device (See col. 8, lines 60-64, client or client appliance directly query the master controller for new content objects that match their local profiles), wherein the second device is located remotely to the first device (See figure 2); receiving, from the second device, an indication that available data is available for the first device (See col. 8, lines 60-67, receive from the master controller a list of new objects that are available); sending, via a reliable protocol, a request for the available data (See col. 8, lines 35-40, Clients then send a message to the content server 402 from which the content is to be downloaded.  Content servers  then respond to these download requests  by returning the content data  to clients); and receiving, by the first device and via the reliable protocol, the available data (See col. 9, lines 1-5, client or client appliances can then select a suitable location to directly download content from).  However, Decasper et al fails to teach sending via a connectionless protocol, receiving via the connectionless protocol.  Furthermore, Decasper fails to explicitly teach sending via a reliable protocol a request for the available and receiving via the reliable protocol the available data.
	Earl teaches wherein networking protocols such as User Datagram Protocol (UDP) for updates and Transmission Control Protocol (TCP) for downloads (See paragraph [0052]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Earl in the claimed invention of Decasper since UDP packets are unreliable/non sequential and are used for status update while TCP packets are sequential/reliable and used to carry contents of file/data for reliability.

b. 	As per claim 10, Decasper et al teaches a first device comprising: one or more processors (See col. 1, lines 22-35); and memory storing instructions that, when executed by the one or more processors (See col. 1, lines 22-35), cause the first device to: send, to a second device, a request to determine availability of data associated with the first device (See col. 8, lines 60-64, client or client appliance directly query the master controller for new content objects that match their local profiles), wherein the second device is located remotely to the first device (See figure 2); receive, from the second device, an indication that available data is available for the first receive from the master controller a list of new objects that are available); send a request for the available data (See col. 8, lines 35-40, Clients then send a message to the content server 402 from which the content is to be downloaded.  Content servers  then respond to these download requests  by returning the content data  to clients); and receive via the reliable protocol, the available data (See col. 9, lines 1-5, client or client appliances can then select a suitable location to directly download content from).  However, Decasper et al fails to teach teaches send via a connectionless protocol, receive via the connectionless protocol, send via a reliable protocol, receive via the reliable protocol. 
	Earl teaches wherein networking protocols such as User Datagram Protocol (UDP) for updates and Transmission Control Protocol (TCP) for downloads (See paragraph [0052]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Earl in the claimed invention of Decasper since UDP packets are unreliable/non sequential and are used for status update while TCP packets are sequential/reliable and used to carry contents of file/data for reliability.

c.	As per claim 16, Decasper et al teaches  a non-transitory computer-readable medium storing instructions that, when executed, cause: sending, by a first device to a second device, a request to determine availability of data associated with the first device (See col. 8, lines 60-64, client or client appliance directly query the master controller for new content objects that match their local profiles), wherein the second device is located remotely to the first device (See figure 2); receiving, from the second device, an indication that available data is available for the first by the first device and; sending, via a reliable protocol, a request for the available data device (See col. 8, lines 35-40, Clients then send a message to the content server 402 from which the content is to be downloaded.  Content servers then respond to these download requests  by returning the content data  to clients); and receiving, via the reliable protocol, the available data (See col. 9, lines 1-5, client or client appliances can then select a suitable location to directly download content from).  However Decasper et al fails to teach sending via a connectionless protocol, receiving via a connectionless protocol, send via reliable protocol, receive via reliable protocol.
	Earl teaches wherein networking protocols such as User Datagram Protocol (UDP) for updates and Transmission Control Protocol (TCP) for downloads (See paragraph [0052]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Earl in the claimed invention of Decasper since UDP packets are unreliable/non sequential and are used for status update while TCP packets are sequential/reliable and used to carry contents of file/data for reliability.

d. 	As per claim 2, Decasper et al in view of Earl teaches the claimed invention as described above.  Furthermore, Decasper et al teaches wherein the sending the request for the available data comprises sending the request for the available data to a third device located remotely to the first device (See col. 8, lines 35-40 and figure 4, content server) .  

e. 	As per claim 3, Decasper et al in view of Earl teaches the calmed invention as described above.  Furthermore, Decasper et al teaches wherein the sending the request for the available data comprises sending the request for the available data to the second device (See col. 9, lines 30-32, clients download content objects from the locations specified in messages or from the master controller).


	Earl teaches wherein the connectionless protocol comprises User Datagram Protocol (UDP) (See paragraph [0052]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Earl in the claimed invention of Decasper since UDP packets are unreliable/non sequential and are used for status update.
	
g. 	As per claims 5, 12 and 18, Descaper et al in view of Earl teaches the claimed invention as described above.  However, Decasper et al fails to teach wherein the connectionless protocol comprises an unreliable protocol.  
	Earl teaches wherein the connectionless protocol comprises an unreliable protocol (See paragraph [0052]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Earl in the claimed invention of Decasper since UDP packets are unreliable/non sequential and are used for status update.

h.	As per claims 6 and 13, Descaper et al in view of Earl teaches the claimed invention as described above.  However, Decasper et al fails to teach wherein the reliable protocol comprises Transmission Control Protocol (TCP).  
	Earl teaches wherein the reliable protocol comprises Transmission Control Protocol (TCP) (See paragraph [0052]).


i. 	As per claims 7, 14 and 19, Descaper et al in view of Earl teaches the claimed invention as described above.  However, Decasper et al fails to teach wherein the reliable protocol comprises at least one of an acknowledgement-based protocol or a connection-based protocol.  
	Earl teaches wherein the reliable protocol comprises at least one of an acknowledgement-based protocol or a connection-based protocol (See paragraph [0052]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Earl in the claimed invention of Descaper et al since TCP packets are sequential/reliable and used to carry contents of file/data for reliability

j. 	As per claims 8, Descaper et al view of Earl teaches the claimed invention as described above.  Furthermore, Descaper et al teaches wherein the receiving the available data comprises receiving the available data from a third device located remotely to the first device (See figure 4, content servers).

k.	As per claims 9 and 20, Decasper et al in view of Earl teaches the claimed invention as described above.  Furthermore, Decasper et al teaches wherein the sending the request for the available data comprises sending the request for the available data via the reliable protocol and using at least one of Extensible Markup Language (XML), HyperText Transfer Protocol (HTTP), or Simple Object Access Protocol (SOAP) (See col. 12, lines 58-60).  

l. 	As per claim 15, Descaper et al in view of Earl teaches the claimed invention as described above.  Furthermore, Descaper et al teaches wherein the instructions that, when executed, cause the first device to send the request for the available data comprise instructions that cause the first device to send the request for the available data to a third device located remotely to the first device (See col. 8, lines 35-40, Clients then send a message to the content server 402 from which the content is to be downloaded.  Content servers then respond to these download requests by returning the content data to clients).

m.	As per claim 17, Descaper et al in view of Earl teaches the claimed invention as described above.  However, Decasper et al fails to teach wherein the connectionless protocol comprises User Datagram Protocol (UDP); and wherein the reliable protocol comprises Transmission Control Protocol (TCP).  
	Earl teaches wherein the connectionless protocol comprises User Datagram Protocol (UDP); and wherein the reliable protocol comprises Transmission Control Protocol (TCP) (See paragraph [0052]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Earl in the claimed invention of Decasper since UDP packets are unreliable/non sequential and are used for status update while TCP packets are sequential/reliable and used to carry contents of file/data for reliability.



21 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 7035907 in view of U.S. Publication No. 2003/0233594 to Earl as applied to claim 1 above, and further in view of U.S. Patent No. 2002/0052719 to Alexander et al.

a. 	As per claim 21, Descaper et al in view of Earl teaches the claimed invention as described above.  However, Descaper et al in view of Earl fails to teach wherein the available data comprises premises data.
	Alexander et al teaches wherein the available data comprises premises data (See paragraph [0072]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Alexander in the claimed invention of Descaper et al in view of Earl in order to communicate configuration and installation information to devices.


Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE BAYARD whose telephone number is (571)272-3878.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.